EFiled: Oct 15 2019 03:50PM EDT
                                                            Filing ID 64318975
                                                            Case Number 237,2019
         IN THE SUPREME COURT OF THE STATE OF DELAWARE

     IN THE MATTER OF A                           §
     MEMBER OF THE BAR OF THE                     § No. 420, 2019
     SUPREME COURT OF                             §
     DELAWARE:                                    § Board Case No. 114511-R
                                                  §
     CHRISTOPHER D. TEASE,                        §
                                                  §
            Respondent.                           §

                                Submitted: October 7, 2019
                                 Decided: October 15, 2019

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

PER CURIAM:

                                          ORDER

          It appears to the Court that:

          (1)    On July 17, 2019, this Court accepted the recommendation of a

panel of the Board on Professional Responsibility (“the Board”) and

suspended the respondent, Christopher D. Tease, from the practice of law in

Delaware for a period of eighteen months, retroactive to November 20, 2014

(the date Tease transferred to disability inactive status).1 The Court also

accepted the Board’s recommendation that Tease serve a one-year forward-

looking period of probation, with conditions, to commence upon Tease’s




1
    In re Tease, No. 237, 2019, Order at 2 (Del. July 17, 2019).
reinstatement, if he were reinstated.2 The July 17, 2019 Order was stayed

pending consideration of Tease’s petition for reinstatement.3

          (2)     Tease filed a petition for reinstatement with the Board. In its

answer, the Office of Disciplinary Counsel (“ODC”) took no position on the

petition. On July 11, 2019, the Board held a hearing on Tease’s petition for

reinstatement.       ODC stated that, following additional investigation and

research, it supported the petition.

          (3)     On October 4, 2019, the Board filed its Report with the Court,

recommending that Tease be reinstated to the Bar, subject to the one-year

probation period with conditions imposed by the July 17, 2019 Order. The

Office of Disciplinary Counsel and Tease have informed the Court that they

will not be filing any objections to the Report.

          (4)     The Court has considered the matter carefully. The Court has

determined that the Board’s Report should be adopted in its entirety. The stay

of the July 17, 2019 Order is lifted and the July 17, 2019 Order shall go into

effect on the date of this Order.

          NOW, THEREFORE, IT IS ORDERED that the Board’s Report

(which is attached as Exhibit A) is hereby ACCEPTED. Christopher D.



2
    Id. at 2-4.
3
    Id. at 4.


                                        2
Tease, Esquire shall be reinstated as a member of the Bar of this Court, subject

to the one-year probation period with conditions imposed by the July 17, 2019

Order (which is attached as Exhibit B).




                                    3
EFiled: Oct 15 2019 03:50PM EDT
Filing ID 64318975
Case Number 237,2019
EFiled: Oct 15 2019 03:50PM EDT
Filing ID 64318975
Case Number 237,2019